                                         Exhibit 10.25


ROAN RESOURCES, INC.
AMENDED AND RESTATED MANAGEMENT INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE
Pursuant to the terms and conditions of the Roan Resources, Inc. Amended and
Restated Management Incentive Plan, as amended from time to time (the “Plan”),
Roan Resources, Inc. (the “Company”) hereby grants to the individual listed
below (“you” or the “Director”) the number of Restricted Stock Units (the
“RSUs”) set forth below. This award of RSUs (this “Award”) is subject to the
terms and conditions set forth herein and in the Restricted Stock Unit Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, each of which is
incorporated herein by reference. Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.
Director:
 
Date of Grant:
 
Total Number of Restricted Stock Units:
 
Vesting Schedule:
Subject to Section 2(b) of the Agreement, the Plan and the other terms and
conditions set forth herein, the RSUs shall vest on the first anniversary of the
Date of Grant, so long as you continuously provide services to the Company or an
Affiliate, as applicable, from the Date of Grant through such vesting date.



By signing below, you agree to be bound by the terms and conditions of the Plan,
the Agreement and this Restricted Stock Unit Grant Notice (this “Grant Notice”).
You acknowledge that you have reviewed the Agreement, the Plan and this Grant
Notice in their entirety and fully understand all provisions of the Agreement,
the Plan and this Grant Notice. You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee regarding
any questions or determinations arising under the Agreement, the Plan or this
Grant Notice. This Grant Notice may be executed in one or more counterparts
(including portable document format (.pdf) and facsimile counterparts), each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.
In addition, you are consenting to receive documents with respect to the Plan
and the RSUs granted hereunder by means of electronic delivery; provided, that
such delivery complies with the rules, regulations and guidance issued by the
SEC and any other applicable government agency. This consent shall be effective
for the entire time that you are a Participant in the Plan.


[Remainder of Page Intentionally Blank; Signature Page Follows]









--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Director has executed this Grant
Notice, effective for all purposes as provided above.
ROAN RESOURCES, INC.




By:                            
Name:
Title:




DIRECTOR




                                
Name:


    


                    





--------------------------------------------------------------------------------




    
EXHIBIT A
RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (together with the Grant Notice to which
this Agreement is attached, this “Agreement”) is made as of the Date of Grant
set forth in the Grant Notice to which this Agreement is attached by and between
Roan Resources, Inc., a Delaware corporation (the “Company”), and             
(the “Director”). Capitalized terms used but not specifically defined herein
shall have the meanings specified in the Plan or the Grant Notice.
1.Award.  In consideration of the Director’s past and/or continued service to
the Company or its Affiliates and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, effective as of the
Date of Grant set forth in the Grant Notice (the “Date of Grant”), the Company
hereby grants to the Director the number of RSUs set forth in the Grant Notice
on the terms and conditions set forth in the Grant Notice, this Agreement and
the Plan, which is incorporated herein by reference as a part of this Agreement.
In the event of any inconsistency between the Plan and this Agreement, the terms
of the Plan shall control. To the extent vested, each RSU represents the right
to receive one share of Stock, subject to the terms and conditions set forth in
the Grant Notice, this Agreement and the Plan. Unless and until the RSUs have
become vested in the manner set forth in the Grant Notice, the Director will
have no right to receive any Stock or other payments in respect of the RSUs.
Prior to settlement of this Award, the RSUs and this Award represent an
unsecured obligation of the Company, payable only from the general assets of the
Company.
2.Vesting of RSUs. 
(a)Except as otherwise set forth in Section 2(b), the RSUs shall vest in
accordance with the vesting schedule set forth in the Grant Notice.  Unless and
until the RSUs have vested in accordance with such vesting schedule, the
Director will have no right to receive any dividends or other distribution with
respect to the RSUs. In the event of the termination of the Director’s service
relationship prior to the vesting of all of the RSUs (but after giving effect to
any accelerated vesting pursuant to this Section 2), any unvested RSUs (and all
rights arising from such RSUs and from being a holder thereof) will terminate
automatically without any further action by the Company and will be forfeited
without further notice and at no cost to the Company.
(b)Notwithstanding anything in the Grant Notice, this Agreement or the Plan to
the contrary, subject to Section 10, the RSUs shall immediately become fully
vested upon (i) the termination of the Director’s service relationship with the
Company or an Affiliate due to the Director’s Disability or death or (ii) a
Change in Control. As used herein, “Disability” shall mean the Director is
unable to perform the essential functions of the Director’s position (after
accounting for reasonable accommodation, if applicable and required by
applicable law), due to physical or mental impairment or other incapacity that
continues, or can reasonably be expected to continue, for a period in excess of
120 consecutive days or 180 days, whether or not consecutive (or for any longer
period as may be required by applicable law), in any 12-month period. The
determination of whether the Director has incurred a Disability shall be made in
good faith by the Committee.
3.Settlement of RSUs. As soon as administratively practicable following the
vesting of RSUs pursuant to Section 2, but in no event later than 30 days after
such vesting date, the Company shall deliver to the Director a number of shares
of Stock equal to the number of RSUs subject to this Award. All shares of Stock
issued hereunder shall be delivered either by delivering one or more
certificates for such shares to the Director or by entering such shares in
book-entry form, as determined by the Committee in its sole discretion. The
value of shares of Stock shall not bear any interest owing to the passage of
time. Neither





--------------------------------------------------------------------------------




this Section 3 nor any action taken pursuant to or in accordance with this
Agreement shall be construed to create a trust or a funded or secured obligation
of any kind.
4.Tax Withholding. To the extent that the receipt, vesting or settlement of this
Award results in compensation income or wages to the Director for federal,
state, local and/or foreign tax purposes, the Director shall make arrangements
satisfactory to the Company for the satisfaction of obligations for the payment
of withholding taxes and other tax obligations relating to this Award, which
arrangements include the delivery of cash or cash equivalents, Stock (including
previously owned Stock, net settlement, a broker-assisted sale, or other
cashless withholding or reduction of the amount of shares otherwise issuable or
delivered pursuant to this Award), other property, or any other legal
consideration the Committee deems appropriate. If such tax obligations are
satisfied through net settlement or the surrender of previously owned Stock, the
maximum number of shares of Stock that may be so withheld (or surrendered) shall
be the number of shares of Stock that have an aggregate Fair Market Value on the
date of withholding or surrender equal to the aggregate amount of such tax
liabilities determined based on the greatest withholding rates for federal,
state, local and/or foreign tax purposes, including payroll taxes, that may be
utilized without creating adverse accounting treatment for the Company with
respect to this Award, as determined by the Committee. The Director acknowledges
that there may be adverse tax consequences upon the receipt, vesting or
settlement of this Award or disposition of the underlying shares and that the
Director has been advised, and hereby is advised, to consult a tax advisor. The
Director represents that the Director is in no manner relying on the Board, the
Committee, the Company or an Affiliate or any of their respective managers,
directors, officers, employees or authorized representatives (including
attorneys, accountants, consultants, bankers, lenders, prospective lenders and
financial representatives) for tax advice or an assessment of such tax
consequences.
5.Restrictions on Transfer.  None of the RSUs or any interest or right therein
shall be (i) sold, pledged, assigned or transferred in any manner other than by
will or the laws of descent and distribution, unless and until the shares of
Stock underlying the RSUs have been issued, and all restrictions applicable to
such shares have lapsed, or (ii) liable for the debts, contracts or engagements
of the Director or his or her successors in interest. Except to the extent
expressly permitted by the preceding sentence, any purported sale, pledge,
assignment, transfer, attachment or encumbrance of the RSUs or any interest or
right therein shall be null, void and unenforceable against the Company and its
Affiliates.
6.Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Stock hereunder will be
subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any stock exchange or
market system upon which the Stock may then be listed. No shares of Stock will
be issued hereunder if such issuance would constitute a violation of any
applicable law or regulation or the requirements of any stock exchange or market
system upon which the Stock may then be listed. In addition, shares of Stock
will not be issued hereunder unless (a) a registration statement under the
Securities Act is in effect at the time of such issuance with respect to the
shares to be issued or (b) in the opinion of legal counsel to the Company, the
shares to be issued are permitted to be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act. The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary for the lawful issuance and sale of any shares of Stock hereunder will
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority has not been obtained. As a
condition to any issuance of Stock hereunder, the Company may require the
Director to satisfy any requirements that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company.
7.Legends. If a stock certificate is issued with respect to shares of Stock
issued hereunder, such certificate shall bear such legend or legends as the
Committee deems appropriate in order to reflect the restrictions set forth in
this Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the SEC, any
applicable laws or the requirements





--------------------------------------------------------------------------------




of any stock exchange on which the Stock is then listed. If the shares of Stock
issued hereunder are held in book-entry form, then such entry will reflect that
the shares are subject to the restrictions set forth in this Agreement.
8.Rights as a Stockholder. The Director shall have no rights as a stockholder of
the Company with respect to any shares of Stock that may become deliverable
hereunder unless and until the Director has become the holder of record of such
shares of Stock, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any such shares of Stock,
except as otherwise specifically provided for in the Plan or this Agreement.
9.Execution of Receipts. Any issuance or transfer of shares of Stock or other
property to the Director or the Director’s legal representative, heir, legatee
or distributee, in accordance with this Agreement shall be in full satisfaction
of all claims of such person hereunder. As a condition precedent to such payment
or issuance, the Company may require the Director or the Director’s legal
representative, heir, legatee or distributee to execute (and not revoke within
any time provided to do so) a release and receipt therefor in such form as it
shall determine appropriate; provided, however, that any review period under
such release will not modify the date of settlement with respect to vested RSUs.
10.No Right to Continued Service or Awards.
(a)Nothing in the adoption of the Plan, nor the award of the RSUs thereunder
pursuant to the Grant Notice and this Agreement, shall confer upon the Director
the right to a continued service relationship with the Company or any Affiliate,
or any other entity, or affect in any way the right of the Company or any
Affiliate, or any other entity to terminate such service relationship at any
time.
(b)The grant of the RSUs is a one-time benefit and does not create any
contractual or other right to receive a grant of Awards or benefits in lieu of
Awards in the future. Any future Awards will be granted at the sole discretion
of the Company.
11.Legal and Equitable Remedies. The Director acknowledges that a violation or
attempted breach of any of the Director’s covenants and agreements in this
Agreement will cause such damage as will be irreparable, the exact amount of
which would be difficult to ascertain and for which there will be no adequate
remedy at law, and accordingly, the parties hereto agree that the Company and
its Affiliates shall be entitled as a matter of right to an injunction issued by
any court of competent jurisdiction, restraining the Director or the affiliates,
partners or agents of the Director from such breach or attempted violation of
such covenants and agreements, as well as to recover from the Director any and
all costs and expenses sustained or incurred by the Company or any Affiliate in
obtaining such an injunction, including reasonable attorneys’ fees. The parties
to this Agreement agree that no bond or other security shall be required in
connection with such injunction. Any exercise by either of the parties to this
Agreement of its rights pursuant to this Section 11 shall be cumulative and in
addition to any other remedies to which such party may be entitled.
12.Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Director, such notices or
communications shall be effectively delivered if hand delivered to the Director
or if sent by registered or certified mail to the Director at the last address
the Director has filed with the Company. In the case of the Company, such
notices or communications shall be effectively delivered if sent by registered
or certified mail to the Company at its principal executive offices.
13.Agreement to Furnish Information. The Director agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.
14.Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, the Director agrees, to the fullest extent permitted
by law, to accept electronic delivery of any documents that the Company may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports and all other forms of communications) in
connection with this and any other Award made





--------------------------------------------------------------------------------




or offered by the Company. Electronic delivery may be via a Company electronic
mail system or by reference to a location on a Company intranet to which the
Director has access. The Director hereby consents to any and all procedures the
Company has established or may establish for an electronic signature system for
delivery and acceptance of any such documents that the Company may be required
to deliver, and agrees that his or her electronic signature is the same as, and
shall have the same force and effect as, his or her manual signature.
15.Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the RSUs granted hereby. Without limiting the scope of
the preceding sentence, except as provided therein, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect. The
Committee may, in its sole discretion, amend this Agreement from time to time in
any manner that is not inconsistent with the Plan; provided, however, that
except as otherwise provided in the Plan or this Agreement, any such amendment
that materially reduces the rights of the Director shall be effective only if it
is in writing and signed by both the Director and an authorized officer of the
Company.
16.Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES THEREOF.
17.Successors and Assigns. The Company may assign any of its rights under this
Agreement without the Director’s consent. This Agreement will be binding upon
and inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth herein and in the Plan, this Agreement
will be binding upon the Director and the Director's beneficiaries, executors,
administrators and the person(s) to whom the RSUs may be transferred by will or
the laws of descent or distribution.
18.Clawback. Notwithstanding any provision in this Agreement, the Grant Notice
or the Plan to the contrary, to the extent required by (a) applicable law,
including the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any SEC rule or any applicable securities exchange
listing standards and/or (b) the Company’s clawback policy and any other policy
that may be adopted or amended by the Board from time to time, all shares of
Stock issued hereunder shall be subject to forfeiture, repurchase, recoupment
and/or cancellation to the extent necessary to comply with such law(s) and/or
policy.
19.Counterparts.  The Grant Notice may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. Delivery of an executed counterpart of the Grant
Notice by facsimile or portable document format (.pdf) attachment to electronic
mail shall be effective as delivery of a manually executed counterpart of the
Grant Notice.
20.Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of such provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
21.Headings; References; Interpretation. All Section headings in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any of the provisions hereof. The words “hereof,”
“herein” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references herein to Sections shall, unless the
context requires a different construction, be deemed to be references to the
Sections of this Agreement. All references to “including” shall be construed as
meaning “including without limitation.” Unless the context requires otherwise,
all references herein to a law, agreement, instrument or other document shall be
deemed to refer to such law, agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof. All references to “dollars” or “$” in this Agreement
refer to United States dollars.





--------------------------------------------------------------------------------




Whenever the context may require, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns and pronouns shall include the plural and vice versa. Neither this
Agreement nor any uncertainty or ambiguity herein shall be construed or resolved
against any party hereto, whether under any rule of construction or otherwise.
On the contrary, this Agreement has been reviewed by each of the parties hereto
and shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the parties
hereto.
22.Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
the RSUs granted pursuant to this Agreement are intended to be exempt from the
applicable requirements of the Nonqualified Deferred Compensation Rules and
shall be limited, construed and interpreted in accordance with such intent.
Nevertheless, to the extent that the Committee determines that the RSUs may not
be exempt from the Nonqualified Deferred Compensation Rules, then, if the
Director is deemed to be a “specified employee” within the meaning of the
Nonqualified Deferred Compensation Rules, as determined by the Committee, at a
time when the Director becomes eligible for settlement of the RSUs upon his
“separation from service” within the meaning of the Nonqualified Deferred
Compensation Rules, then to the extent necessary to prevent any accelerated or
additional tax under the Nonqualified Deferred Compensation Rules, such
settlement will be delayed until the earlier of: (a) the date that is six months
following the Director’s separation from service and (b) the Director’s death.
Notwithstanding the foregoing, the Company and its Affiliates make no
representations that the RSUs provided under this Agreement are exempt from or
compliant with the Nonqualified Deferred Compensation Rules and in no event
shall the Company or any Affiliate be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by the
Director on account of non-compliance with the Nonqualified Deferred
Compensation Rules.





